DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 9 Oct 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Mar 2021 has been entered.

Amendments Received
Amendments to the claims and specification were received and entered on 8 Mar 2021.

Election/Restrictions
Claims 45, 55, 57 and 86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 Oct 2016.

Status of the Claims
Canceled: 1–42, 46–54, 56, 58–85 and 87–122
Withdrawn: 45, 55, 57 and 86
Examined herein: 43, 44 and 123–127

Information Disclosure Statement
The information disclosure statement filed 8 Mar 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Additionally, the Internet addresses listed as entries 16–50 are not valid publications.

Withdrawn Rejections
All rejections of claim 24 are hereby withdrawn; its cancelation moots the rejections.
The rejection of claims 43, 44 and 123–127 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 112(a)/(pre-AIA ) First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 43, 44 and 123–127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rationale for this rejection has been revised to address newly-presented claim limitations.
Claim 123 recites "displaying … (i) a graphical representation of a portion or portions thereof related only to the second ranking list of possible genetic diseases that are above a predetermined overall weight score threshold; and (ii) a graphical representation of the portions or portions thereof not included in (i)".  The disclosure, as originally filed, repeatedly states that "the ranking of the possible e.g. specification ¶¶ 0055, 0060, 0063, 0065), but does not describe functions of displaying a graphical representation of portions of a genome on a user interface.
Additionally, claim 123 also recites the function of "allowing the user by way of input commands via the input interface to decrypt the portion or portions of (i) and blocking the user from decrypting the portion or portions of (ii)".  The disclosure, as originally filed, does not describe any user interface element that allows the user to selectively decrypt portions of a genome.
Additionally,
claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (MPEP 2161.01 § I)

In this instance, the claims recite the functions of "allowing the user … to decrypt the portion or portions of [the genome of the target subject related only to the second ranking of possible genetic diseases] and blocking the user from decrypting the portion or portions of [the genome of the target not related to the second ranking of possible genetic diseases]".  In other words, the claims necessitate that the computer system implement the function of allowing the user to decrypt selected portion(s) of the target subject's genome, while prohibiting the user from decrypting non-selected portion(s) of the genome.  With respect to this function, the specification states that "the patient can authorize the decryption of the relevant regions of the patient's genome so that the physician can perform a more careful analysis of the changes identified in the respective loci" (¶ 0090), but never describes how the computer system then implements the selective decryption.  The "specification does not sufficiently describe how the function is performed or the result is achieved".  Hence, the disclosure does not describe the claimed 
The claims therefore fail to comply with the written description requirement.

Response to Arguments - Rejections Under 35 USC § 112(a)/(pre-AIA ) First Paragraph
In the reply filed 8 Mar 2021, Applicant did not present any substantial arguments against this rejection (p. 19).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43, 44 and 123–127 are rejected under 35 USC § 101 because the claimed invention are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "determining and ranking genetic diseases of [a] target subject based on assessed phenotypes thereof".

Steps of evaluating, analyzing or organizing information recited in the claims include storing an "encrypted genome of portions thereof of [a] target subject", "genetic diseases linked at least in part to at least one relevant region in the genome of the target subject and at least one phenotypic characteristic", and "at least one reference genome or portions thereof"; "acquiring … data input related to [] assessed phenotypes"; "accessing the encrypted genome or portions thereof of the target subject"; "comparing the assessed phenotypes of the target subject with [the genetic disease information]"; "providing in real time a first ranking list of possible genetic diseases"; "identifying genetic variants in the encrypted genome or portions thereof of the target subject by automatically comparing it to [the at least one reference genome]"; "assigning an overall weight score to each of the identified genetic variants"; "determining whether the identified genetic variant is known to cause a genetic disease or not"; "assigning a score to the identified genetic variant"; "assigning a score that is proportional to the strength of the association"; "providing a second ranked list of possible genetic diseases"; and "allowing the user … to decrypt the portion or portions of [the genome] of the target subject".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
The claims recite various additional elements that are not abstract ideas: "a computer implemented system", "a client device having a graphical user interface … a user input interface and a data storage medium", "a database", "a controller having a processor and an associated memory having stored thereon computer executable code" that implements the abstract idea and "display[s] via the 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 8 Mar 2021, Applicant argues that "the abstract idea is integrated into a practical application of providing a graphical representation of the genome of a target subject …" (p. 20).
While the examiner acknowledges that "providing a graphical representation of the genome of a target subject" via graphical user interface is a practical, non-abstract element, the claim does not integrate the abstract idea into this practical application.  The only function that this user interface performs is displaying the results of the abstract idea.  Displaying the results of an abstract idea through a graphical interface is quintessential extrasolution activity, which is insufficient to show integration of the abstract idea into the practical application.
Applicant further asserts that the invention solves a technological problem of "how can privacy issues be addressed while simultaneously accessing a person's genomic [sic] in order to identify the portions related to assessed phenotypes such that these portions can be further analyzed in order to treat the patient" (p. 22) and argues that the claim "integrates a recited exception into a practical application at least because it provides a technical solution to this problem by providing a user graphical 
This description of the problem clearly illustrates why the invention is not directed to a technological problem.  The description of the problem does not mention any kind of technology at all.  Rather, it describes natural phenomena (e.g. the patient's genome), abstract philosophical principles (e.g. "privacy issues") and analysis of information (e.g. "identify the portions [of the genome] related to assessed phenotypes").  These are not technological problems.  They are problems of information management.  They are problems that occur regardless of whether the problem is implemented on a computer or not.  The invention uses a computer as a tool to solve these information management problems, but "additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception" (MPEP 2105.05(b) § II).
Moreover,
the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). (MPEP 2106.05(f))
As explained above, the disclosure does not describe how selected portions of the genome are decrypted, while preventing decryption of non-selected portions.  The claims impose "no restriction on how the result is accomplished" and the disclosure provides "no description of the mechanism for accomplishing the result".  So even if the problem of "how can privacy issues be addressed while simultaneously accessing a person's genomic [sic] in order to identify the portions related to assessed phenotypes such that these portions can be further analyzed in order to treat the patient" were considered to be a technological problem, in this specific instance, the claims would fail to integrate the 
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631